ALLOWANCE
The Examiner was persuaded by the arguments filed on 11/29/21, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1-20 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner notes that during the interview between Chiu Hung Luk (Agent for Applicant) and Examiner Gonzales on 20 September 2021 an agreement was reached regarding amendments to claim 1 which would overcome the outstanding rejections under § 112(b). In their latest response, the Applicant has amended each of independent claims 1, 11, and 20 in accordance with that discussion. Accordingly, all outstanding rejections under § 112 are withdrawn.
 
Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Lazarevic disclose, inter alia, a distributed machine learning system for classification. The algorithm described in fig. 3 contains several features of representative independent claim 1, including calculating local weights (step 8) and local loss functions (step 6), and performing classification based on the trained system. However, although anomaly detection is often framed as a classification problem, the Lazarevic system is directed to classification problems generally and not anomaly (abnormality) detection specifically. Additionally, Lazarevic does not disclose the features specifically noted infra. (Lazarevic, Aleksandar, and Zoran Obradovic. "Boosting algorithms for parallel and distributed learning." Distributed and parallel databases 11.2 (2002): 203-229.)
Petiero-Barral discloses, inter alia, a survey of methods for distributed machine learning, including specifically schemes involving local learning and global integration. See e.g. sec. 3.2, Stacked generalization. (Peteiro-Barral, Diego, and Bertha Guijarro-Berdiñas. "A survey of methods for distributed machine learning." Progress in Artificial Intelligence 2.1 (2013): 1-11.)

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1—analogous limitations are also recited in independent claims 11 and 20):
“inputting a weight and a loss function value of a previous aggregation to the machine learning system for training in response to a result of the model abnormality detection being a first type of abnormality”; and
“modifying the current weight and/or the current loss function value to a current weight and/or a current loss function value within a first threshold in response to the result of the model abnormality detection being a second type of abnormality...” (Emphasis added.)
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124